IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 96-20890
                        Conference Calendar



LAWRENCE P. MILES,

                                            Plaintiff-Appellant,


versus

SUNBELT NAT’L BANK; LAUREN I. SCHVERAK;
MICHAEL B. MASSEY,

                                            Defendants-Appellees.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. CA-H-92-1246
                        - - - - - - - - - -
                           April 17, 1997
Before REAVLEY, DAVIS, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Lawrence P. Miles appeals from the denial of two motions for

relief pursuant to FED. R. CIV. P. 60(b).    Miles contends that an

October 30, 1995, order closing his case from which he did not

file an appeal is void because the order barred him from future

filings in his case.   He argues that he never has been given an

opportunity to present his case to a jury in open court.


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 96-20890
                               - 2 -

     To the extent that Miles seeks relief pursuant to Rule

60(b)(4), the October 30, 1995, judgment was not void.     It did

not preclude Miles from filing a notice of appeal.     To the extent

that Miles seeks relief pursuant to Rule 60(b)(6), the denial of

Miles’s motions was not an abuse of discretion.     Travellers Ins.

Co. v. Liljeberg Enter., Inc., 38 F.3d 1404, 1408 (5th Cir.

1994).

     Miles’s appeal is lacking in arguable merit and is

frivolous.   Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).

Miles is warned that future frivolous appeals in this action will

result in sanctions against him.   Finally, Miles’s motion to

expedite his appeal and for publication of the opinion in this

case is DENIED.

     APPEAL DISMISSED.   5TH CIR. R. 42.2.   SANCTIONS WARNING

ISSUED.